ON MOTION
RADER, Circuit Judge.

ORDER

The parties move without opposition to vacate the Court of Appeals for Veterans Claims’ decisions in Fields v. Nicholson, 03-1809, 20 Vet.App. 144 (2005), Biby v. Nicholson, 03-2123, 2005 WL 2669731 (2005), Walton v. Nicholson, 04-168, 2005 WL 2670373 (2005), Satterfield v. Nicholson, 04-444, 2005 WL 3059393 (2005), and Nichols v. Nicholson, 03-790, 2005 WL 3682934 (2005) and remand for further proceedings consistent with this court’s decision in Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006).
*970Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted.
(2) All sides shall bear there own costs.